Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 22, 2011                                                                                       Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
  142363 & (63)                                                                                        Diane M. Hathaway
  142364                                                                                                   Mary Beth Kelly
                                                                                                           Brian K. Zahra,
                                                                                                                      Justices
  MERCANTILE BANK OF MICHIGAN,
           Plaintiff Counter
           Defendant-Appellee,
                                                                    SC: 142363
  v                                                                 CoA: 293260
                                                                    Kent CC: 08-010636-CK
  DOYLE GROUP ATTORNEYS, P.C.,
  and T. MICHAEL DOYLE,
             Defendants Counter
             Plaintiffs-Appellants.
  ___________________________________
  MERCANTILE BANK MORTGAGE
  COMPANY, L.L.C.,
             Plaintiff Counter
             Defendant-Appellee,
                                                                    SC: 142364
  v                                                                 CoA: 294146
                                                                    Kent CC: 08-010976-CK
  T. MICHAEL DOYLE,
            Defendant Counter
            Plaintiff-Appellant,
  and
  JOHN E. GRIGGS,
             Defendant.
  ____________________________________

         On order of the Chief Justice, a stipulation signed by the attorneys for the parties
  agreeing to the dismissal of this application for leave to appeal is considered and, IT IS
  HEREBY ORDERED that the application for leave to appeal is DISMISSED with
  prejudice and without costs.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           March 22, 2011                      _________________________________________
                                                                               Clerk